United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued March 15, 2013                   Decided June 25, 2013

                         No. 11-7088

                      SHIRLEY SHERROD,
                          APPELLEE

                               v.

        ANDREW BREITBART AND LARRY O’CONNOR,
                     APPELLANTS


         Appeal from the United States District Court
                 for the District of Columbia
                     (No. 1:11-cv-00477)


   Bruce D. Brown argued the cause for appellant Larry
O'Connor. With him on the briefs were Bruce W. Sanford and
Mark I. Bailen. Eric Kuwana entered an appearance.

     Laura R. Handman, Micah J. Ratner, Jonathan R.
Donnellan, Kristina E. Findikyan, David E. McCraw, Kurt
Wimmer, Gregg P. Leslie, and Eric N. Lieberman were on the
brief for amici curiae Media Organizations, et al. in support of
appellants.

    Ariel B. Levinson-Waldman, Senior Counsel to the Attorney
General, Office of the Attorney General for the District of
Columbia, argued the cause for amicus curiae District of
                                 2

Columbia. With him on the brief were Irvin B. Nathan,
Attorney General, and Todd S. Kim, Solicitor General.

    Thomas D. Yannucci argued the cause for appellee. With
him on the brief were Michael D. Jones and Thomas A. Clare.
Peter A. Farrell and Beth A. Williams entered appearances.

     Julie A. Murray, Paul Alan Levy, and Arthur B. Spitzer were
on the brief for amici curiae Public Citizen, Inc., et al. in support
of neither party.

   Before: BROWN and GRIFFITH, Circuit Judges, and
RANDOLPH, Senior Circuit Judge.

   Opinion for the Court filed by Senior Circuit Judge
RANDOLPH.

    Concurring opinion filed by Circuit Judge GRIFFITH.

     RANDOLPH, Senior Circuit Judge: This is an appeal from
an order of the district court denying defendants’ motion to
dismiss under the District of Columbia’s Anti-SLAPP Act of
2010. D.C. Code § 16-5501 et seq. The district court’s
jurisdiction rested on diversity of citizenship. 28 U.S.C. § 1332.
The court gave three reasons for its order: the D.C. statute is
inapplicable in federal court under the Erie doctrine, see Erie
R.R. v. Tompkins, 304 U.S. 64 (1938); the D.C. statute was not
effective at the time the complaint was filed and was not
retroactive; and defendants’ motion under the statute was
untimely. Sherrod v. Breitbart, 843 F. Supp. 2d 83 (D.D.C.
2012).

     SLAPP stands for “strategic lawsuits against public
participation” and refers to suits “aimed to punish or prevent the
expression of opposing points of view.” COMM. ON PUB.
                                 3

SAFETY & THE JUDICIARY, REP. ON B. 18-893, at 1 (D.C. 2010).
The D.C. anti-SLAPP Act, which became effective March 31,
2011, was intended to “allow a defendant to more expeditiously,
and more equitably, dispense” with such a suit. Id. It provides
that a moving party is entitled to dismissal of the complaint
upon a prima facie showing that the claim arises from conduct
protected by the statute, unless the responding party
demonstrates a likelihood of success on the merits. D.C. Code
§§ 16-5501, 16-5502.

    The first question is whether we have appellate jurisdiction.
The question presented itself because the district court’s order
was not a final judgment ending the action. See 28 U.S.C.
§ 1291. Defendant O’Connor invokes the collateral order
doctrine.1 See Cohen v. Beneficial Indus. Loan Corp., 337 U.S.
541 (1949). This confers appellate jurisdiction over “district
court decisions that are conclusive, that resolve important
questions completely separate from the merits, and that would
render such important questions effectively unreviewable on
appeal from final judgment in the underlying action.” Digital
Equip. Corp. v. Desktop Direct, Inc., 511 U.S. 863, 867 (1994).

     Other courts of appeals have considered whether the
collateral order doctrine permits review of interlocutory appeals
from denials of motions to dismiss under state anti-SLAPP
statutes. In Batzel v. Smith, 333 F.3d 1018 (9th Cir. 2003), the
Ninth Circuit held that “[b]ecause California law recognizes the
protection of the anti-SLAPP statute as a substantive immunity
from suit, this Court, sitting in diversity, will do so as well.” Id.
at 1025–26. It then concluded that it had jurisdiction over the
appeal because “[a] district court’s denial of a claim of


    1
       Andrew Breitbart and Larry O’Connor were defendants in the
district court. Breitbart died on March 1, 2012. His estate did not
enter an appearance in this appeal.
                                 4

immunity, to the extent that it turns on an issue of law, is an
appealable final decision within the meaning of 28 U.S.C.
§ 1291 notwithstanding the absence of a final judgment.” Id. at
1026; see also DC Comics v. Pac. Pictures Corp., 706 F.3d
1009, 1013–16 (9th Cir. 2013); Hilton v. Hallmark Cards, 599
F.3d 894, 900 (9th Cir. 2010).

      But the Ninth Circuit also held that district court orders
denying motions to dismiss under Nevada’s and Oregon’s anti-
SLAPP statutes were not final orders and were not appealable
under the collateral order doctrine. See Metabolic Research,
Inc. v. Ferrell, 693 F.3d 795, 800–02 (9th Cir. 2012); Englert v.
MacDonell, 551 F.3d 1099, 1105–07 (9th Cir. 2009). The
Englert court concluded that Oregon’s statute “was not intended
to provide a right not to be tried, as distinguished from a right to
have the legal sufficiency of the evidence underlying the
complaint reviewed by a nisi prius judge before a defendant is
required to undergo the burden and expense of a trial.” Englert,
551 F.3d at 1105. The court’s conclusion was “based on the
failure of the Oregon anti-SLAPP statute to provide for an
appeal from an order denying a special motion to strike.”2 Id.
The Ninth Circuit used the same reasoning in Metabolic
Research, holding that “Nevada’s anti-SLAPP statute is more
like Oregon’s at the time we decided Englert” because “unlike
California’s, it does not furnish its citizens with immunity from
trial,” 693 F.3d at 801, and “[a] legislatively approved immunity
from trial, as opposed to a mere claim of a right not to be tried,
is imbued with a significant public interest,” id. at 800.

     The First Circuit determined it had jurisdiction under the
collateral order doctrine over “an order that a state anti-SLAPP
statute does not apply at all to federal court proceedings due to


    2
      Oregon later amended its anti-SLAPP statute. See Or. Rev. Stat.
§§ 31.150(1), 31.152(4) (amended 2010).
                                5

[a direct conflict with] Federal Rules 12 and 56.” Godin v.
Schencks, 629 F.3d 79, 84 (1st Cir. 2010). The court found that
“[i]t is relevant, but not conclusive” that Maine’s anti-SLAPP
statute, as interpreted by the state supreme court, permits
interlocutory appeals of orders denying special motions to
dismiss, because it demonstrates that Maine’s legislature
“‘wanted to protect speakers from the trial itself rather than
merely from liability.’” Id. at 85 (quoting Batzel, 333 F.3d at
1025). The court used this determination to reach its ultimate
conclusion that “the order at issue here involves ‘an asserted
right the legal and practical value of which would be destroyed
if it were not vindicated before trial.’” Id. (quoting Lauro Lines
s.r.l. v. Chasser, 490 U.S. 495, 499 (1989)).

     The Fifth Circuit also decided that an order denying a
motion to dismiss under Louisiana’s anti-SLAPP statute is
immediately appealable under the collateral order doctrine, in
part because the statute “provides a right not to stand trial, as
avoiding the costs of trial is the very purpose of the statute.”
Henry v. Lake Charles Am. Press, L.L.C., 566 F.3d 164, 178
(5th Cir. 2009). The court recognized that “[l]ike Oregon’s anti-
SLAPP statute, Article 971 does not include a provision
expressly authorizing immediate appeal.” Id. at n.*. It
attempted to harmonize this apparent departure from the Ninth
Circuit’s reasoning by noting that Louisiana’s courts “allow
immediate appeals through writs of supervision.” Id.

     With respect to the D.C. anti-SLAPP Act, the statute’s text
contains no provision for interlocutory appeals. The D.C.
Council’s Committee on Public Safety and the Judiciary
explained in its legislative report that it had removed such a
provision, included in the original bill, because of a decision of
the D.C. Court of Appeals that the Council could not expand the
appellate jurisdiction of the District’s courts over appeals of
non-final orders. COMM. ON PUB. SAFETY & THE JUDICIARY,
                                 6

REP. ON B. 18-893, at 7 (citing Stuart v. Walker, 6 A.3d 1215,
1218–19 (D.C. 2010)). The committee expressed its strong
support for the excised provision, which “would have provided
an immediate appeal over a non-final order (a special motion to
dismiss),” and for the view of the dissenting opinion in Stuart
that the Council had the authority denied by the majority. Id.

     Stuart held that “[w]hen read in conjunction with the
definition of our jurisdiction in D.C. Code § 11-721(a)(1) as
being over ‘final orders,’ a plain reading of § 602(a)(4) of the
Home Rule Act is that the D.C. Council cannot enact any
legislation affecting the finality of orders for purposes of
appealability to this court, or attempt to modify this court’s
jurisdiction in any other way.” Stuart, 6 A.3d at 1217 n.3. The
D.C. Court of Appeals vacated the decision and granted a
petition for rehearing en banc. Stuart v. Walker, 30 A.3d 783
(D.C. 2011). The en banc court issued an unpublished judgment
stating that “as the en banc court is equally divided regarding
the issue of jurisdiction . . . the trial court’s order directing the
parties to proceed with arbitration remains in full force and
effect.” Stuart v. Walker, No. 09-CV-900 (D.C. Feb. 16, 2012)
(unpublished judgment).

     The D.C. Court of Appeals issued an order in another case
dismissing an interlocutory appeal under the anti-SLAPP Act
because “[t]he subject order is not appealable under the
collateral order doctrine, see Cohen v. Beneficial Loan Corp.,
3[3]7 U.S. 541, 546 (1947), and the District’s anti-SLAPP
statute does not provide for interlocutory review. See, e.g.,
Englert v. MacDonell, 551 F.3d 1099 (9th Cir. 2009).”
Newmyer v. Sidwell Friends Sch., No. 12-CV-847 (D.C. Dec. 5,
2012) (unpublished order). The significance of this terse,
unpublished order is unclear.
                                  7

     Rather than resolving the issues relating to application of
the collateral order doctrine, we shall assume that we have
appellate jurisdiction. We may do so without running afoul of
Steel Co. v. Citizens for a Better Environment, 523 U.S. 83,
94–102 (1998). In holding that “a merits question cannot be
given priority over an Article III question,” 523 U.S. at 97 n. 2,3
the Court in Steel Co. left standing its decision in Norton v.
Mathews, 427 U.S. 524, 530, 532 (1976), in which the Court
avoided “difficult and perhaps close jurisdictional arguments”
by assuming appellate jurisdiction when precedent had rendered
the “merits . . . plainly insubstantial.” See also Secretary of the
Navy v. Avrech, 418 U.S. 676, 677–78 (1974) (per curiam). In
distinguishing Norton, the Steel Co. Court pointed out that
another one of its decisions had conclusively resolved the merits
issue in Norton, and so the Norton Court “did not use the
pretermission of the jurisdictional question as a device for
reaching a question of law that otherwise would have gone
unaddressed.” Steel Co., 523 U.S. at 98. In other words, a court
does not exercise its “power to declare the law,” id. at 94, and
thus need not resolve difficult questions of its jurisdiction, when
a prior judgment of the court forecloses the merits issue. Other
courts of appeals have since invoked Norton to assume
jurisdiction when the merits decision was “foreordained” by
precedent. See Starkey v. Boulder Cnty. Soc. Servs., 569 F.3d
1244, 1260 (10th Cir. 2009); Restoration Pres. Masonry, Inc. v.
Grove Europe Ltd., 325 F.3d 54, 59–60 (1st Cir. 2003); Seale v.
INS, 323 F.3d 150, 151, 155 (1st Cir. 2003); Ctr. for Reprod.
Law & Policy v. Bush, 304 F.3d 183, 194–95 (2d Cir. 2002).
Our court too has followed such reasoning in assuming


     3
       Here there is a live case or controversy; the parties have
standing; and the controversy between O’Connor and Sherrod is—in
the words of Article III § 2—one “between Citizens of different
States.” The only jurisdictional issue relates to the collateral order
doctrine.
                                  8

jurisdiction and reaching the merits. See Emory v. United Air
Lines, Inc., No. 11-7142, ___ F.3d ___, ___ (slip op. at 9) (D.C.
Cir. June 21, 2013); cf. Chalabi v. Hashemite Kingdom of
Jordan, 543 F.3d 725, 728 (D.C. Cir. 2008); Kramer v. Gates,
481 F.3d 788, 790–91 (D.C. Cir. 2007). As we next discuss,
precedent in this circuit renders the merits of this appeal a
foregone conclusion.

     The district court concluded that defendants’ motion to
dismiss was untimely because it was not filed within the 45-day
period set in the D.C. anti-SLAPP Act. Sherrod, 843 F. Supp.
2d at 86. O’Connor conceded at oral argument that the statute’s
45-day period began running when Sherrod served her
complaint on February 12, 2011. O’Connor also expressly
disclaimed any argument that the period did not begin to run
until the statute’s effective date, which came after service of the
complaint. Given these concessions,4 the limitations period in
the D.C. statute was to expire on March 29, 2011. O’Connor
and his co-defendant did not file their motion to dismiss under
the D.C. statute until April 18, 2011. Sherrod opposed the
motion on several grounds, one of which was that the motion
was untimely.

    O’Connor claims that his motion to dismiss was timely
because the district court had granted an extension of time. The
sequence is as follows. On March 10, 2011, O’Connor and his
co-defendant filed a “Consent Motion to Extend Time to
Answer, Move or Otherwise Plead in Response to the
Complaint.” It was a “Consent Motion” because plaintiff


     4
       The defense presented no argument that the district court could
simply—on Erie grounds—disregard the D.C. statute’s 45-day
limitations period for filing a motion under the anti-SLAPP law. Both
sides—and the district court—assumed that the 45-day period
governed. We make the same assumption.
                                 9

Sherrod had agreed to allowing a thirty-day extension of time.
The motion recited that defendants “hereby move the Court
pursuant to Rule 6(b), Federal Rules of Civil Procedure . . ..” As
grounds for the thirty-day extension, the motion stated that
O’Connor had only recently retained counsel. The motion did
not mention the D.C. anti-SLAPP Act. The district court
granted the motion on March 15, 2011.

     We reject O’Connor’s argument that this extension of time
enlarged the period for filing under the D.C. statute. Motions
under Federal Rule of Civil Procedure 6(b) cannot extend
statutory time limits.5 “Every court to have considered this
question has held that Rule 6(b) may be used only to extend time
limits imposed by the court itself or by other Federal Rules, but
not by statute.” Argentine Republic v. Nat’l Grid Plc, 637 F.3d
365, 368 (D.C. Cir. 2011) ( per curiam) (collecting cases), cert.
denied, 132 S. Ct. 761 (2011); see also 4B CHARLES ALAN
WRIGHT, ARTHUR R. MILLER, MARY KAY KANE & RICHARD L.
MARCUS, FEDERAL PRACTICE AND PROCEDURE § 1165 (3d ed.
2002). The reason is apparent. Rule 6(b) gives district courts
wide discretion to modify the time limits set forth in the rules.
Statutory time limits are different. Whether a statute of
limitations may be tolled requires the court to engage in
statutory interpretation. This is not a matter of the court’s
discretion. The intent of the legislature is controlling. See 3M
Co. v. Browner, 17 F.3d 1453, 1460–63 (D.C. Cir. 1994). As in
Argentine Republic, “the district court could not, as a matter of
law, have granted the motion because Rule 6(b) may not be used
to extend periods of time dictated by statute.” 637 F.3d at 368.

   It follows that the district court’s granting of the “Consent
Motion” to extend time pursuant to Rule 6(b) could not have


    5
       Defendants’ later filed a second motion to extend time, but by
then the statutory deadline had passed.
                            10

extended the D.C. statute’s 45-day limit. The district court
therefore properly denied as untimely defendants’ motion to
dismiss under the District of Columbia’s anti-SLAPP Act.

                                                   Affirmed.
    GRIFFITH, Circuit Judge, concurring: In disposing of this
appeal, we take the extraordinary step of deciding the merits
of a controversy before ascertaining our jurisdiction. I write
separately to emphasize the limits of our power on this
occasion.

     “Every federal appellate court has a special obligation to
satisfy itself . . . of its own jurisdiction” before proceeding to
the merits of a case. Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 95 (1998) (internal quotation marks omitted).
When we act without jurisdiction, “more than legal niceties
are at stake . . . . The statutory and (especially) constitutional
elements of jurisdiction are an essential ingredient of
separation and equilibration of powers, restraining the courts
from acting at certain times, and even restraining them from
acting permanently regarding certain subjects.” Id. at 101.
Article III, § 1 delegates to Congress the power to decide
when and on what subjects courts of appeals may act. U.S.
CONST. art. III, § 1. Pursuant to that power, Congress has
restrained us from acting prior to the entry of a final judgment
in the district court. See 28 U.S.C. § 1291. No such final
judgment has issued below, so unless we are operating within
one of the narrow exceptions to the rule of finality (such as
the collateral order doctrine), we have no authority to
“pronounce upon the meaning . . . of a state or federal law.”
Steel Co., 523 U.S. at 101.

    We dispose of this appeal without resolving whether we
possess jurisdiction only because the appeal does not require
us to “pronounce upon the meaning . . . of a state or federal
law.” The Supreme Court has held that we need not resolve
complex jurisdictional questions on the rare occasion that the
outcome of the case is “foreordained” by precedent – in other
words, where it stands on all fours with a prior decision. See
supra at 7 (citing Norton v. Mathews, 427 U.S. 524 (1976)).
The majority explains that its Rule 6(b) analysis is dictated by
our holding in Argentine Republic v. National Grid Plc., 637
                               2

F.3d 365, 368 (D.C. Cir. 2011) (per curiam). I join that
conclusion but not because it is clear to me that the rule in
Argentine Republic would apply in every instance where a
district court invokes Rule 6(b) to alter a statutory deadline or
that the rule would apply particularly to the time limit in the
D.C. Anti-SLAPP Act. Indeed, those issues were not
considered by the district court or argued to us. I join the
court’s conclusion only because O’Connor failed to make any
argument for why his case is legally distinguishable from
Argentine Republic. We said enough about the meaning of
Rule 6(b) in Argentine Republic that we may settle this case
without “pronounc[ing] upon the meaning” further.

     But the crucial point to keep in mind is that we may not
use Norton to “reach[] a question of law that otherwise would
have gone unaddressed.” Steel Co., 523 U.S. at 98. In a very
real sense, that means that when we bypass a thorny
jurisdictional problem to dispose of an appeal under Norton,
we cannot make any new law at all. Argentine Republic is the
law of this circuit on Rule 6(b), and this case should be seen
only as an application of its holding in a case where no one
argued that it did not apply. Indeed, nobody should cite our
discussion of Rule 6(b) as binding precedent. Litigants
wishing to learn whether Rule 6(b) may be used to extend the
statutory time limit found in the D.C. Anti-SLAPP Act are
advised to consult Argentine Republic, which provides the
latest word on the subject.